Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 July 2022, 2 November 2022, and 5 December 2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application 16/898465, currently abandoned, filed 11 June 2020.  Claims 1-15 are currently pending and examined on the merits within.

Claim Rejections – 35 U.S.C. 112(b) Rejection
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 2 recites the limitation "the Rupture Test Method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 U.S.C. 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baig et al. (U.S. Patent Application No. 2011/0027328).
	Regarding instant claims 1 and 13-15,  Baig et al. disclose an oral care article in the form of a flexible porous (aperture) dissolvable solid structure comprising 10 to 70% water soluble polymer and an oral care component.  See abstract.  The oral care article can be in the form of a pouch.  See paragraph [0113].  Active ingredients of the oral care component include a fluoride compound to provide a fluoride ion.  See paragraph [0074]. The composition may also comprise polyphosphate and calcium sources.  See paragraphs [0077-0078].  The composition may comprise calcium carbonate, i.e., abrasive. See paragraph [0119]. 
	Regarding instant claims 2-3, Baig et al. disclose the same combination of ingredients and thus should function in a similar manner, i.e., rupture with an average rupture time of less than 240 seconds. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claims 4-5, the water-soluble polymer may be a cellulose derivative such as hydroxypropyl methylcellulose, xanthan gum, guar gum, tragacanth gum, collagen, etc.  See paragraphs [0026-0027]. 
	Regarding instant claims 9-12, the fluoride ion source can be stannous fluoride, sodium fluoride, potassium fluoride, amine fluoride, etc.  See paragraph [0074].
	Thus, the instant claims are anticipated by Baig et al.

Claim Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (WO2015/034975) in view of Baig et al. (U.S. Patent Application No. 2011/0027328).
	Regarding instant claim 1, Dreher et al. teach pouches containing water-soluble fibrous wall material and an active agent.  See abstract. The wall material comprises apertures. See page 21, lines 15-24.  
	Regarding instant claims 2-3, the pouch ruptures as measured according to the Rupture Test Method with an average Rupture time of less than 240 seconds.  See claim 2. 
	Regarding instant claims 4-5, the film wall material comprises a hydroxyl polymer such as pullulan, hydroxypropyl methylcellulose, hydroxypropyl cellulose, carboxymethyl cellulose, sodium alginate, xanthan gum, guar gum, etc.  See claim 3.  
	Regarding instant claim 6, the apertures within the aperture water soluble fibrous wall materials are generally round or oblong shaped, in a regular pattern of spaced apart openings.  See page 21, lines 15-24.  
	Regarding instant claim 7, the apertures have a diameter of from about 0.1 mm to about 2 mm.  See page 21, lines 15-24.  
	Regarding instant claim 8, the apertures form an open area of from about 0.5 to 25%. See page 21, lines 15-24.  
	Regarding instant claims 13-14, the composition comprises calcium carbonate, metallic oxides, silica, etc.  See page 37, lines 1-2. The instant specification states that calcium carbonate and silica are abrasive compounds. Dreher et al. disclose active agents for teeth.  See page 11, lines 1-12. 
	Dreher et al. do not teach a fluoride ion source.   
	Baig et al. teach an oral care article in the form of a flexible porous (aperture) dissolvable solid structure comprising 10 to 70% water soluble polymer and an oral care component.  See abstract.  The oral care article can be in the form of a pouch.  See paragraph [0113].  Active ingredients of the oral care component include a fluoride compound to provide a fluoride ion.  See paragraph [0074]. Baig et al. teach the same combination of ingredients and thus should function in a similar manner, i.e., rupture with an average rupture time of less than 240 seconds. The water-soluble polymer may be cellulose derivatives such as hydroxypropyl methylcellulose, xanthan gum, guar gum, tragacanth gum, collagen, etc.  See paragraphs [0026-0027]. The composition may also comprise polyphosphate and calcium sources.  See paragraphs [0077-0078]. The composition may comprise calcium carbonate, i.e., abrasive. See paragraph [0119]. The fluoride ion source can be stannous fluoride, sodium fluoride, potassium fluoride, amine fluoride, etc.  See paragraph [0074].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use fluoride ions and an abrasive in the apertured pouch of Dreher et al. because both Dreher et al. and Baig et al. are directed to pouches made of similar water-soluble materials comprising active ingredients for the teeth. One would have been motivated, with a reasonable expectation of success to use fluoride, calcium and polyphosphates to provide effective oral treatment without adverse side effects. 

Conclusion
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615